Spencer, Ch. J.
delivered the opinion of the Court. If we are to consider Wendell as discharged under an insolvent act passed posterior to the contract he has made, then the principles adopted by the Supreme Court of the United States, in Sturges v. Crowningshield, are directly applicable ; and any further discussion is precluded by the cases of Mather v. Bush, and Roosevelt v. Cebra. It does not become us to evade the decision in Sturges v. Crowningshield, by any subtleties or refinements; and unless there bé a valid distinction between that case and this, we must give *154effect to the judgment of the Supreme Court of the United States. To say that an act which authorises the discharge of an insolvent from all his debts, and protects his future acquisitions from the reach of bis creditors, upon the petition of two-thirds in amount of his creditors, is the same in primciple, with an act attended with the like -consequences which requires the petition of three-fourths in amount of the creditors, because the same forms of proceeding are adopted in both, appears to me unsound. The position taken by this Court, in Mather v. Bush, that if a contract be entered into during the existence of an insolvent law, the law becomes part of the contract, and is in the view of the parties; and that, therefore, it does not infringe the constitution of the U. S. by impairing the obligation of such contract, if the debtor becomes insolvent and is discharged under a law co-existing with the contract,, cannot aid the debtor here ; for the act under which he was discharged, did not exist when the contract was made. The act of 1803, gave greater facility to the discharge of the insolvent, than the act of 1801, by permitting creditors, to a less amount of debts, to become petitioners. The difference may be very material in many cases, and we cannot say, that even in this case, the debtor would have been discharged, but for the superior facility afforded him by the act of 1813.
Motion granted.